DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/01/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. With regards to claim 1, claim 1 recites “an insulation length” in line 14. It is unclear if this is referring to a new insulating layer? the first, second, third or fourth insulating layer?
b. With regards to claim 15, claim 15 recites “the impedance patterns are arranged the upper surface of the third insulation layer over between the second RDLs.” It is unclear if the impedance patterns are over the second RDLs or between the second RDLs? For the purpose of expediting prosecution the Office is interpreting the claim as the impedance patterns being over the second RDLs.
c. With regards to claim 17, claim 17 recites “the impedance patterns are arranged the upper surface of the first insulation layer under between the second RDLs.” It is unclear if the impedance patterns are under the second RDLs or between the second RDLs? For the purpose of expediting prosecution the Office is interpreting the claim as the impedance patterns being between the second RDLs.
d. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.

	
Claim Objections
a. Claim 15 is objected to because of the following informalities:  There is a grammatical error in the wording of claim 15. Claim 15 recites “the impedance patterns are arranged the upper surface of the third insulation layer over between the second RDLs”.  The Office suggests amending the claim to read “the impedance patterns are arranged on the upper surface of the third insulation layer over between the second RDLs.” Appropriate correction is required.
b. Claim 17 is objected to because of the following informalities:  There is a grammatical error in the wording of claim 17. Claim 17 recites “the impedance patterns are arranged the upper surface of the first insulation layer under between the second RDLs.” The Office suggests amending the claim to read “the impedance patterns are arranged on the upper surface of the first insulation layer under between the second RDLs.” Appropriate correction is required.
c. Claim 19 is objected to because of the following informalities:  There is a grammatical error in the wording of claim 19. Claim 19 recites “the impedance patterns are arranged the upper surface of the second insulation layer between the second RDLs.” The Office suggests amending the claim to read “the impedance patterns are arranged on the upper surface of the second insulation layer between the second RDLs.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-2, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (PG Pub 2019/0318990; hereinafter Nakagawa) and Li et al. (PG Pub 2017/0064837; hereinafter Li).

    PNG
    media_image1.png
    501
    1140
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 6 provided above, Nakagawa teaches a semiconductor package PKG1 (para [0047-0064]) comprising: 
a package substrate (SUB1) including a first insulation layer (2e; annotated “1st ins” in Fig. 6 above), first redistribution layers (WL7, 2cp), a second insulation layer (2e; annotated “2nd ins” in Fig. 6 above), second RDLs (WL6, WL7), a third insulation layer (2e; annotated “3rd ins” in Fig. 6 above), third RDLs (WL5, WL4), and a fourth insulation layer (2e; annotated “4th ins” in Fig. 6 above), the first insulation layer including a plurality of first via holes (2v; see Fig. 6), the first RDLs arranged on an upper surface of the first insulation layer to fill the first via holes (see Fig. 6),  
the second insulation layer arranged on an upper surface of the first insulation layer and including a plurality of second via holes (2v) configured to expose the first RDLs (see Fig. 6), the second RDLs arranged on an upper surface of the second insulation layer and in the second via holes to be electrically connected with the first RDLs (see Fig. 6),  the third insulation layer arranged on an upper surface of the second insulation layer and having a plurality of third via holes (2THW) configured to expose the second RDLs (see Fig. 6), the third RDLs arranged on an upper surface of the third insulation layer and in the third via holes to be electrically connected with the second RDLs (see Fig. 6); and 
the fourth insulation layer arranged on the upper surface of the third insulation layer to surround the third RDLs (see Fig. 6); 
the fourth insulating layer (see 112 rejection above for further explanation) having an insulation length (annotated “L1” in Fig. 6 above) corresponding to a summed length of a thickness of the second insulation layer (annotated “L2” in Fig. 6 above) and a thickness of the third insulation layer (annotated “L3” in Fig. 6 above) (L1<L2+L3; see Fig. 6),
a semiconductor chip CHP1 arranged on an upper surface of the package substrate (top surface) and electrically connected with the third RDLs (see Fig. 6); 
a molding member UF arranged on the upper surface of the package substrate to surround the semiconductor chip (see Fig. 6); and 
external terminals SB arranged on a lower surface of the package substrate and electrically connected with the first RDLs (see Fig. 6).
Although, Nakagawa teaches the fourth insulation layer arranged on the upper surface of the third insulation layer to surround the third RDLs and the third plurality of third via holes (see Fig. 6), he does not explicitly teach “a pair of impedance patterns, the pair of impedance patterns arranged on the upper surface of the third insulation layer.” 

    PNG
    media_image2.png
    204
    497
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 17-provided above, Li teaches an interposer 1702 (para [0128-0131]) comprising: a fourth insulation layer 300 surrounding a pair of impedance patterns 230i-230m (para [0129]; i.e. interconnect structures).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the interposer 1702 of Li, into the (as annotated in Fig. 6) “interposer” portion of Nakagawa, to “reduce the size of modules and that include passive components, as these modules and packages are placed in smaller and smaller devices. Ideally, such a module and package will have a better form factor, be cheaper to fabricate, while at the same time meeting the needs and/or requirements of mobile and/or wearable devices” (para [0007]).
Note by substituting the interposers the claim limitation of “the fourth insulation layer arranged on the upper surface of the third insulation layer to surround the third RDLs and the impedance patterns” is considered taught.
	Regarding claim 2, refer to the figures provide above, in the combination of Nakagawa and Li, Nakagawa teaches the insulation length (“L1”) is a summed length of the thickness of the second insulation layer (“L2”) and the thickness of the third insulation layer (“L3”) between a lower surface of the impedance patterns and an upper surface of the first RDLs (see Fig. 6).
Regarding claim 9, refer to the figures provide above, in the combination of Nakagawa and Li, Nakagawa teaches the molding member UF is configured to surround side surfaces of the semiconductor chip CHP1, and wherein conductive posts 3PD electrically connected to the third RDLs (WL5) are arranged in the molding member (see Fig. 6).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 6 provided above, Nakagawa teaches a package substrate SUB1 (para [0047-0064]) comprising: 
a first insulation layer 2e (annotated “1st ins” in Fig. 6 above) including a plurality of first via holes (housing 2v; see Fig. 6); 
first RDLs WL7 (annotated “1st RDL” in Fig. 6 above) arranged on an upper surface of the first insulation layer to fill the first via holes (see Fig. 6); 
a second insulation layer 2e (annotated “2nd ins” in Fig. 6 above) arranged on an upper surface of the first insulation layer (see Fig. 6), the second insulation layer including a plurality of second via holes (housing 2v) configured to expose the first RDLs (see Fig. 6); 
second RDLs WL6 (annotated “2nd RDL” in Fig. 6 above) arranged on an upper surface of the second insulation layer and in the second via holes to be electrically connected with the first RDLs (see Fig. 6); 
a third insulation layer (annotated “3rd ins” in Fig. 6 above) arranged on an upper surface of the second insulation layer and having a plurality of third via holes (housing 2v; see Fig. 6) configured to expose the second RDLs (see Fig. 6);
third RDLs 2THW arranged on an upper surface of the third insulation layer and in the third via holes to be electrically connected with the second RDLs (see Fig. 6); and
a fourth insulation layer (annotated “4th ins” in Fig. 6 above) arranged on the upper surface of the third insulation layer to surround the third RDLs (see Fig. 6).
Although, Nikagawa teaches the third insulation layer over the second RDLs, he does not teach a pair of impedance patterns arranged on the upper surface of the third insulation layer over the second RDLs, the pair of impedance patterns arranged on at least one level to have an insulation length corresponding to a summed length of a thickness of the second insulation layer and a thickness of the third insulation layer.
In the same field of endeavor, refer to Fig. 17-provided above, Li teaches an interposer 1702 (para [0128-0131]) comprising: pair of impedance patterns 
a fourth insulation layer 300 surrounding a pair of impedance patterns 230i-230m (para [0129]; i.e. interconnect structures).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the interposer 1702 of Li, into the (as annotated in Fig. 6) “interposer” portion of Nakagawa, to “reduce the size of modules and that include passive components, as these modules and packages are placed in smaller and smaller devices. Ideally, such a module and package will have a better form factor, be cheaper to fabricate, while at the same time meeting the needs and/or requirements of mobile and/or wearable devices” (para [0007]).
Note: the combined invention teaches the claimed limitation of a fourth insulation layer (annotated “4th ins” in Fig. 6 above) arranged on the upper surface of the third insulation layer (annotated “3rd ins” in Fig. 6 above) to surround the third RDLs Wl4, Wl5 (see Fig. 6) and the pair of impedance patterns 230i and 230l-of Li.

    PNG
    media_image3.png
    433
    1074
    media_image3.png
    Greyscale

Regarding claim 13, refer to the Examiner’s mark-up of Fig. 6 provided above, Nakagawa teaches a package substrate SUB1 (para [0047-0064]) comprising: 
 a plurality of insulation layers 2e sequentially stacked (see Fig. 6); 
a plurality of RDLs WLn (n being an integer between 1 and 7) arranged between the insulation layers (see Fig. 6); and 
an interposer arranged on an upper surface of at least one among the insulation layers (see Fig. 6), the interposer arranged on at least one level to have an insulation length (annotated “L1” in Fig. 6 above) corresponding to a summed length of thicknesses (L2 +L3) of at least two insulation layers among the plurality of the insulation layers (see Fig. 6).
Although, Nakagawa teaches an interposer layer comprising an insulating layer 2e and a pattern of through vias 2THW, he does not explicitly teach a pair of impedance patterns.
In the same field of endeavor, refer to Fig. 17-provided above, Li teaches an interposer layer 1702 (para [0128-0131]) comprising: an insulating layer 300 surrounding a pair of impedance patterns 230j, 230k (para [0129]; i.e. within through vias).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the 2THW’s of Nakagawa incorporate impedance patterns, as taught by Li, to “reduce the size of modules and that include passive components, as these modules and packages are placed in smaller and smaller devices. Ideally, such a module and package will have a better form factor, be cheaper to fabricate, while at the same time meeting the needs and/or requirements of mobile and/or wearable devices” (para [0007]).
Regarding claim 14, refer to the figures provided above, in the combination of Nakagawa and Li, Nakagawa teaches the insulation layers 2e comprise: 
a first insulation layer (annotated “1st ins.” in Fig. 6); 
a second insulation layer (annotated “2nd ins.” in Fig. 6) arranged on an upper surface of the first insulation layer (see Fig. 6); 
a third insulation layer (annotated “3rd ins.” in Fig. 6) arranged on an upper surface of the second insulation layer (see Fig. 6); and 
a fourth insulation layer (annotated “4th ins.” in Fig. 6) arranged on the upper surface of the third insulation layer (see Fig. 6), and 
wherein the plurality of RDLs WLn comprise: first RDLs WL7 arranged on an upper surface of the first insulation layer (see Fig. 6); second RDLs WL6 arranged on an upper surface of the second insulation layer and electrically connected with the first RDLs (see Fig. 6); and third RDLs WL5 arranged on an upper surface of the third insulation layer and electrically connected with the second RDLs (see Fig.6 ).
Regarding claim 15, refer to the figures provided above, in the combination of Nakagawa and Li, Nakagawa teaches the impedance patterns 230j, 230k (2THW) are arranged the upper surface of the third insulation layer (“3rd ins.”) over between the second RDLs (see figures cited above).
Regarding claim 16, refer to the figures provided above, in the combination of Nakagawa and Li, Nakagawa teaches the insulation length L1 corresponds to a summed length of a thickness of the second insulation layer (L2) and a thickness of the third insulation layer (L3) (see Fig. 6).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Delacruz et al. (PG Pub 2020/0075553) teaches a package substrate.

Allowable Subject Matter
3.	Claims 3-8 and 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, the impedance patterns are positioned on a horizontal plane under a horizontal plane on which the third RDLs are placed.  Claims 4-5 would be allowable, because they depend on allowable claim 3.
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, a frame having a cavity configured to receive the semiconductor chip, wherein the molding member is arranged on an upper surface of the frame to fill a space between an inner surface of the cavity and the semiconductor chip.  Claims 7-8 would be allowable, because they depend on allowable claim 6.
Claim 11 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 11, the insulation length is a summed length of the thickness of the second insulation layer and the thickness of the third insulation layer between a lower surface of the pair of impedance patterns and an upper surface of the first RDLs.  Claim 12 would be allowable, because it depends on allowable claim 11.
Claim 17 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 17, the impedance patterns are arranged the upper surface of the first insulation layer under between the second RDLs.  Claim 18 would be allowable, because it depends on allowable claim 17.
Claim 19 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 19, the impedance patterns are arranged the upper surface of the second insulation layer between the second RDLs.  Claim 20 would be allowable, because it depends on allowable claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895